Citation Nr: 0334650	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

The propriety of an initial 10 percent evaluation for 
residuals, low back strain with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for 
residuals, low back strain with arthritis, and assigned an 
initial evaluation of 10 percent under diagnostic codes 5010-
5295.

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as listed 
on the title page.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).


REMAND

The veteran essentially contends that his service-connected 
low back disability is more severely disabling than rated.

The Board observes that during the pendency of this claim, 
the Veterans' Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  It essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) (2003).  

There is no indication in the record that the veteran was 
adequately advised of the VCAA.  The RO must therefore 
ensure that all VCAA notice obligations have been satisfied 
in accordance with the VCAA, 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and the recent decision in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 
2003), as well as any other applicable legal precedent.

The Board also notes that the regulations used to evaluate 
diseases and injuries of the spine were revised, and became 
effective on September 26, 2003.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  
Additionally, the schedular criteria for evaluating 
Intervertebral Disc Syndrome under Diagnostic Code 5293 have 
also been amended. See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).

The veteran's low back disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5295.  The 
record reflects that the veteran last underwent a VA spine 
examination in January 2002.  Thus, the medical evidence of 
record is both stale and unresponsive to the newly revised 
rating criteria.  The veteran should be provided notice of 
the new rating criteria, provided adequate opportunity to 
respond, and should be reexamined consistent with the newly 
revised rating criteria for spine disabilities, to include 
consideration of the amended schedular criteria for 
evaluating intervertebral disc syndrome, as applicable.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim. See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. Id. If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.

It is also possible that additional VA treatment records 
exist.  As the case must be remanded for the foregoing 
development, the RO should obtain any additional VA 
treatment records.  These records are considered part of the 
record on appeal since they are within VA's constructive 
possession. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as 
well as all requirements of the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The RO should ensure that 
additional records of relevant VA 
treatment or evaluation since 2002 
are associated with the claims file.  
If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the 
veteran and request him to submit 
the outstanding evidence.

3.  The veteran should be afforded 
another VA spine examination by an 
appropriate examiner.  The examiner 
must review the claims file and a 
copy of this Remand, and note such 
review in the examination report.  
The examiner should be provided with 
a copy of the revised regulations, 
and should identify the nature and 
severity of all symptoms associated 
with the veteran's low back 
disability, consistent with the old, 
as well as the revised criteria.  
The examiner is also asked to assess 
the overall functional loss, if any, 
due to pain, weakness, 
incoordination, and fatigability of 
the veteran's low back, and to note 
any additional functional loss 
experienced during flare-ups or when 
the back is repeatedly used.  The 
effect, if any, of the low back 
disability on the veteran's 
employment should also be specified.

4.  The RO should undertake any 
other development or corrective 
action it determines to be indicated 
to ensure that the record is 
adequate for appellate review.  The 
RO should then readjudicate the 
claim, with consideration of both 
old and revised rating criteria, of 
any other potentially applicable 
diagnostic codes, and of the 
propriety of assignment of staged 
ratings consistent with Fenderson v. 
West, 12 Vet. App. 119 (1999).

5.  If the benefit sought on appeal 
is not granted, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



